Citation Nr: 1730829	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  06-25 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to September 1973.  The Veteran died in September 2004.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death. 

In October 2009, the Board denied entitlement to service connection for the Veteran's cause of death.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Joint Motion for Remand (JMR), the Court vacated the Board's October 2009 decisions and remanded the matter for action consistent with the terms of the JMR.

In January 2012, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The death certificate shows that the Veteran died in September 2004, and the immediate cause of death was sudden cardiac death (v-fib arrest).  The contributory causes of death were diabetes mellitus type II and coronary artery disease.

2.  At the time of his death, the Veteran was service-connected for headaches
associated with shoulder hand disorder, shoulder hand disorder, left, and shoulder
hand disorder, right.  He was also awarded total disability based on individual
unemployability ("TDIU").

3.  The most probative evidence indicates that the Veteran's active service did not involve duty in the Republic of Vietnam nor was he exposed to Agent Orange (AO) or other herbicides during his active service.

4.  The preponderance of the evidence is against finding that the Veteran's death was caused by a disability incurred in or aggravated by service or is etiologically related to any incident or disease during the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the appellant received a letter dated in November 2004, which provided information as to what evidence was required to substantiate her service connection claim for cause of death, including those elements identified in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Thus, VA's duty to notify has been fulfilled.

VA's duty to assist was satisfied by obtaining the Veteran's service treatment records, VA outpatient treatment records, and obtaining a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

II.  Stegall Compliance

In January 2012, the Board remanded the issue to obtain records from the Ohio County Hospital and Kentucky Army National Guard. 
As records were obtained from the Ohio County Hospital and Kentucky Army National Guard, remand instructions are complete.  The Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  See D'Aries v. Peake, 22 Vet. App.97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App.141 (1999).

Neither the Veteran nor his representative identified any further shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303 (b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as malignant tumors, to include multiple myeloma, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, a specified list of diseases, to include diabetes mellitus II, shall be service connected if manifests to a compensable at any time after service.  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6)(ii)(iii); 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f) (West 2014).

The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Analysis

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  

At the time of his death, the Veteran was service connected for headaches associated with shoulder hand disorder, shoulder hand disorder, left, and shoulder hand disorder, right.  He was also awarded TDIU.  The evidence of record does not show that the Veteran's service-connected disabilities was the immediate or underlying cause of death, or that it was otherwise etiologically related to the Veteran's death.  See 38 C.F.R. §3.312 (a).

The Veteran died in September 2004 and his death certificate indicates that the immediate cause of death was sudden cardiac death.  Diabetes mellitus II and coronary artery disease were contributory causes of death.  At the time of his death, he was not service-connected for sudden cardiac death, diabetes mellitus II, or coronary artery disease.

In August 2015, the appellant and her representative submitted a statement contending that the Veteran's service connected disabilities contributed to the Veteran's death.  Specifically, the appellant contends that the Veteran's service connected disabilities severely limited the Veteran's activities and prevent him from exercising which would have improved his overall health and lessen his obesity.  The appellant further stated that the service-connected disabilities "likely caused and certainly aggravated the diabetes mellitus and heart disease which his death certificate reflects contributed to his death."  Additionally, the service-connected disabilities caused the Veteran to forget to take his medications which caused his health to further deteriorate. 

In March 2016, the RO obtained a medical opinion.  After reviewing the available records and on-line literature, and exploring the appellant's contentions, the VA examiner opined that the Veteran's service-connected migraine headaches, neuritits, bilateral upper extremities did not contribute to the Veteran's death.  The Veteran's cause of death was an arrhythmia, ventricular fibrillation, resulting in sudden cardiac death.  Sudden Cardiac death usually occurred in people with some type of structural heart condition, primarily that of coronary heart disease.  It was not uncommon in patients with a cardiomyopathy, chronic CHF, and associated low EF (ejection fraction).  The examiner further stated that the literature cites that Sudden Cardiac Death was responsible for 1/3 of the deaths in patients with heart failure and cardiomyopathy; as it was in this particular case.  

Regarding the appellant's contention, i.e., the Veteran's service connected disability severely limited his activities, which likely caused and certainly aggravated the diabetes mellitus and heart disease, after reviewing the medical records in its entirety, the examiner noted that the Veteran suffered from obesity even prior to developing any heart disease or other co-morbid conditions.  In 1973, at the time of separation, the Veteran weighed 256 pounds.  By August 1986, he had gained 80 pounds.  This time frame was prior to the Veteran's coronary artery disease diagnosis.  Prior to the onset of the prostrating headaches or neuritis or becoming compensable at the level of TDIU, the records revealed that the Veteran's weight had sustained near 300 pounds. 

Additionally, the examiner stated that obesity is not a risk factor for sudden cardiac death in patients with structural heart disease, chronic CHF, and cardiomyopathy.  The VA examiner further noted that the conditions and/or treatment for service connected migraine headaches, neuritis, or chronic pain are also not risk factors for sudden cardiac death in patients with structural heart disease, chronic CHF, and cardiomyopathy. 

The Board finds that, although the appellant is competent to relay lay observable symptoms, the appellant is not competent to opine that the Veteran's death is etiologically related to service as this is complex medical question beyond the knowledge of a layperson, and she lacks the requisite medial expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, her opinion has no probative value.  The Board assigns greater probative value to the negative March 2016 VA medical opinion as it was prepared by a skilled, neutral medical professional.  The appellant has not presented any favorable medical evidence linking the Veteran's death with service to weigh against the VA medical opinion.

Agent Orange Presumption

In an August 2006 Correspondence, the appellant contended that, between June 1970 and November 1971, the Veteran was in Vietnam.  The appellant claims that, while the Veteran was stationed in Okinawa, he was sent to Vietnam on a special assignment called Operation Phoenix.  To support her claim, the appellant submitted lay statements and articles.  

VA's Adjudication Procedure Manual provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone in Korea.  The manual provides that if the VA receives the requested information, an e-mail with the dates, location, and circumstances of claimed herbicide exposure is to be sent to the Compensation Service with a request that DoD's inventory of herbicide operations be reviewed to determine whether herbicides were used as claimed.  Id.  If the Compensation Service does not confirm that herbicides were used as claimed, the RO should determine whether the Veteran provided sufficient information to permit a search by the (Joint Services Records Research Center) (JSRRC).  Id.  If VA does not receive the information (or does not receive sufficient information), the case is to be referred to the RO JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist and the claim should then be decided based on the evidence of record.  Id.

Additionally, there are basic requirements that must be met in order to search Veteran's unit records.  Specifically, to verify an incident through the U.S. Army and Joint Services Records Research Center (JSRRC), the RO must limit requests for information to periods of no more than 60 days.  

In July 2006, the National Personnel Records Center (NPRC) stated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

In May 2014, the RO mailed the appellant a VA form 21-4142 requesting information regarding approximate dates, frequency, and duration of the Veteran's Vietnam service.  In June 2014, the appellant submitted the VA form 21-4142 but did not provide the requested information.  Absent details regarding specific dates limited to 60-day period, a request could not be sent to JSRRC to verify the Veteran's presence in Vietnam. The RO has no mechanism to undertake additional development to verify the Veteran's claimed service in Vietnam.  

In light of the actions the RO has taken to verify the Veteran's reported in-service herbicide exposure, the Board finds that all necessary steps to attempt to verify the reported in-service herbicide exposure have been accomplished.  Therefore, further attempts to verify the Veteran's reported in-service herbicide exposure are not warranted.  See See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Additionally, in November 2011, the appellant's representative submitted a statement stating that, during the period the Veteran was stationed at Kadena Air Base, the base hosted bombers and aircrafts which participated in operations in Vietnam.  The representative stated that the Veteran may have been exposed to herbicides from contact with the aircrafts that traveled to Vietnam.  As stated above, "service in Vietnam" means actual duty or visitation in the Republic of Vietnam.  The Board finds that hosting aircrafts and bombers that participated in the operations in Vietnam does not meet the "in service in Vietnam" requirement.  See VAOPGCPREC 27-97.  

Based on the evidence of record, the Board finds that the Veteran was not exposed to herbicides such as Agent Orange during his period of active duty.  Under these circumstances, the Veteran is not entitled to the legal presumption of Agent Orange exposure.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).

Accordingly, as the weight of the evidence is against the claim, it is denied.  As the evidence is not in equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


